UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2013 Commission File Number: 001-13944 NORDIC AMERICAN TANKERS LIMITED (Translation of registrant’s name into English) LOM Building, 27 Reid Street, Hamilton, HM 11, Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F[X]Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note: Regulation S-T Rule 101(b) (1)only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT This Report on Form 6-K is hereby incorporated by reference into the Registration Statement of Nordic American Tankers Limited (the "Company") on Form F-3 ASR (Registration No. 333-183643) filed on August 30, 2012, as amended by Post-Effective Amendment No. 1 filed on March 29, 2013. The Company conducted its 2013 Annual General Meeting on June 25, 2013 in Hamilton, Bermuda.The following resolutions were approved: 1. All of the nominees of the Board of Directors were approved to serve until the next Annual General Meeting of Shareholders; and 2. Deloitte AS was approved as the Company's independent auditors until the close of the next Annual General Meeting of Shareholders. In addition, the Company's audited financial statements for the year ended December 31, 2012 were presented at the Meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORDIC AMERICAN TANKERS LIMITED (registrant) Dated:June 28, 2013 By: /s/Herbjørn Hansson Herbjørn Hansson Chairman, Chief Executive Officer and President
